[Cite as Bank of New York Mellon v. Slover, 2017-Ohio-7321.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 105075




                      BANK OF NEW YORK MELLON
                                                          PLAINTIFF-APPELLEE

                                                    vs.

                       BRIAN M. SLOVER, SR., ET AL.
                                                          DEFENDANTS-APPELLANTS




                                          JUDGMENT:
                                           AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CV-14-834605

        BEFORE: Keough, A.J., Boyle, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: August 24, 2017
APPELLANT

Brian M. Slover, Sr., pro se
6463 West 130th Street
Parma Heights, Ohio 44130


ATTORNEYS FOR APPELLEE

John E. Codrea
Matthew P. Curry
Ann M. Johnson
Matthew J. Richardson
Justin M. Rich
Manley, Deas & Kochalski, L.L.C.
P.O. Box 165028
Columbus, Ohio 43216

For Cuyahoga County Clerk of Courts

Nora Hurley
Cuyahoga County Law Department
2079 East Ninth Street, 7th Floor
Cleveland, Ohio 44115
KATHLEEN ANN KEOUGH, A.J.:

       {¶1} Defendant-appellant, Brian M. Slover, Sr., appeals the trial court’s decision

denying his motion to vacate judgment. Finding no merit to the appeal, we affirm the

trial court’s decision.

       {¶2} In 2004, Slover and his wife, Celina, executed a mortgage on their property at

6463 West 130th Street, Parma, Ohio, to secure amounts due on a promissory note signed

by Slover and in favor of GreenPoint Mortgage Funding, Inc., as lender, and Mortgage

Electronic Registration Systems, Inc. (“MERS”), as mortgagee and nominee for the

lender. The mortgage and note were subsequently assigned to plaintiff-appellee, Bank of

New York Mellon (“Mellon”) in May 2012. In May 2014, a corrective assignment of

mortgage was recorded.

       {¶3} In October 2014, Mellon commenced this foreclosure action as a result of

Slover’s default under the terms of the note and mortgage due to nonpayment. The

complaint did not seek a personal judgment against Slover because the note was

discharged in bankruptcy proceedings. Rather, Mellon sought to enforce its security

interest and recover from the sale of the property the remaining principal amount due of

$107,000, plus interest, applicable charges, and allowable expenses.

       {¶4} Although properly served with a copy of the complaint, Slover did not file an

answer.    Accordingly, Mellon     moved for default judgment, and the motion was

assigned to a magistrate for consideration. Again, although properly served with notice

of the magistrate’s hearing, Slover failed to appear. Following a hearing, the magistrate
entered an order of foreclosure and sale of the property.

         {¶5} Slover did not file objections to the magistrate’s decision, and on February

10, 2016, the trial court issued an order adopting the magistrate’s decision and entering an

order of foreclosure and sale. In August 2016, Slover filed a “claim for relief from

judgment/motion to vacate judgment” contending that the judgment is void because

Mellon had no standing to bring the action, and there was no contractual agreement

between him and Mellon. Specifically, Slover maintained that he never received notice

of the assignment from GreenPoint to Mellon and thus, the assignment was obtained by

fraud.

         {¶6} The trial court treated Slover’s motion as a Civ.R. 60(B) motion to vacate and

denied the motion, finding that Slover failed to satisfy his burden of demonstrating that he

is entitled to relief. The court further noted that his motion was untimely.

         {¶7} Slover now appeals,1 raising the following four assignments of error:

         Assignment of error I:
         The trial court violated appellant Brian M. Slover, Sr.’s constitutional right
         to redress when the trial court conducted no trial.


         Assignment of error II:
         The trial court violated appellant Brian M. Slover, Sr.’s constitutional right
         to be secure in their houses, when it ordered sheriff’s sale based upon
         incomplete and redacted evidence, presented by appellee.



       We take judicial notice that after he appealed this decision, Slover filed a
         1


motion to stay the order for sheriff’s sale. Although the court granted the motion,
the court also noted that Slover withdrew his stay request. On May 1, 2017, the
property was sold and on July 17, 2017, the trial court confirmed the sale.
       Assignment of error III:
       The trial court violated appellant Brian M. Slover, Sr.’s constitutional right
       and erred when entering a judgment that was not derived from the law of
       contracts.

       Assignment of error IV:
       The trial court violated appellant Brian M. Slover, Sr.’s constitutional right
       to a jury trial as guaranteed by the seventh amendment.

       {¶8} A reviewing court will not disturb a trial court’s decision regarding a Civ.R.

60(B) motion absent an abuse of discretion. State ex rel. Russo v. Deters, 80 Ohio St. 3d
152, 153, 684 N.E.2d 1237 (1997). To prevail on a Civ.R. 60(B) motion for relief from

judgment, the moving party must demonstrate (1) the party has a meritorious defense or

claim to present if relief is granted; (2) the party is entitled to relief under one of the

grounds stated in Civ.R. 60(B)(1) through (B)(5);2 and (3) the motion is made within a

reasonable time, and where the grounds for relief are Civ.R. 60(B)(1), (2), or (3), not

more than one year after the judgment, order or proceedings was entered or taken. GTE

Automatic Electric, Inc. v. ARC Industries, Inc., 47 Ohio St. 2d 146, 351 N.E.2d 113

(1976), paragraph two of the syllabus. If any of these three requirements is not met, the

motion should be overruled. Svoboda v. Brunswick, 6 Ohio St. 3d 348, 351, 453 N.E.2d
648 (1983).

       {¶9} In his motion to vacate, Slover asserted he was entitled to relief because the


         Those grounds are: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
       2


discovered evidence that by due diligence could not have been discovered in time to move for a new
trial under Civ.R. 59(B); (3) fraud, misrepresentation, or other misconduct of an adverse party; (4) the
judgment has been satisfied, released, or discharged; and (5) any other reason justifying relief from
the judgment.
mortgage on his property is void, thereby rendering any judgment on that mortgage void.

The gist of Slover’s arguments was that Mellon did not have standing to foreclosure on

the mortgage because he did not receive notice of the assignment of the mortgage from

GreenPoint to Mellon, and thus, he had no contract or contractual obligation with Mellon.

      {¶10} We summarily overrule Slover’s assignments of error on the basis of res

judicata because the assignments challenge the trial court’s decision entering an order of

foreclosure and sale — an order that Slover did not timely appeal. “It is well established

that a Civ.R. 60(B) motion cannot be used as a substitute for an appeal and that the

doctrine of res judicata applies to such a motion.” Bank of Am., N.A. v. Kuchta, 141
Ohio St. 3d 75, 2014-Ohio-4275, 21 N.E.3d 1040, ¶ 16; citing Harris v. Anderson, 109
Ohio St. 3d 101, 2006-Ohio-1934, 846 N.E.2d 43, ¶ 8-9. More specifically, “[l]ack of

standing is an issue that is cognizable on appeal, and therefore it cannot be used to

collaterally attack a judgment in foreclosure.” Kuchta at paragraph two of the syllabus.

      {¶11} In this case, Slover is improperly attempting to challenge the trial court’s

judgment with a motion to vacate on the ground that Mellon lacked standing and a right

to enforce the loan documents against him. Because these issues could have been raised

in the trial court or in a timely appeal from the trial court’s judgment, res judicata bars

Slover’s arguments.

      {¶12} Moreover, even considering the arguments raised in his motion to vacate

under the GTE requirements, Slover has failed to demonstrate that he has a meritorious

defense or claim if the judgment is vacated. Additionally, he has failed to produce
operative facts to indicate that he has a basis for relief under Civ.R. 60(B)(1)-(5). At

best, Slover claims that Mellon filed fraudulently obtained documents with the trial court,

thus raising the possibility that Mellon may have committed fraud under Civ.R. 60(B)(3).

 However, Slover filed his motion more than one year after the trial court entered

judgment of foreclosure and sale; thus his motion is untimely under Civ.R. 60(B).

      {¶13} Accordingly, the trial court did not abuse its discretion in denying Slover’s

motion to vacate judgment. The assignments of error are overruled.

      {¶14} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


KATHLEEN ANN KEOUGH, ADMINISTRATIVE JUDGE

MARY J. BOYLE, J., and
PATRICIA ANN BLACKMON, J., CONCUR